Darden, Chief Judge
(concurring in the result):
The three classes of substances with which we are here concerned fall into three separate categories established by Congress in the Comprehensive Drug Abuse Prevention and Control Act of 1970.1 It is apparent, therefore, that the chemical composition, potential for abuse, and acceptance or nonacceptance for medical use are factors that distinguish the three. Possession of one is not necessarily related to possession of another.
It is also important to note that in enacting the Comprehensive Drug Abuse Prevention and Control Act, supra, Congress has manifested an attitude not of lenity but of severity toward violation of that Act, considering the nature of the social evils to which it is directed. See Gore v United States, 357 US 386, 2 L Ed 2d 1405, 78 S Ct 1280 (1958). These considerations are no less compelling when military requirements are involved.
I believe the unlawful possession of any of the substances so controlled constitutes a separately punishable offense. Therefore, I consider that the accused may have first come into pos*313session of the substances involved at different times as not being the appropriate test for multiplicity in this instance.
I concur in the action reversing the Court of Military Review,

 Public Law 91-513, Title II, Part A, § 101, 84 Stat 1236, 1242, October 27, 1970; 21 USC§ 801.